DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made:
Appellants, Fritz and Joy Niederhauser, have appealed an order by the Lorain County Court of Common Pleas granting summary judgment to Appellees, Richard Roy Stiffey and Radiametrics, Inc. Because Appellants have failed to comply with the Ohio Rules of Appellate Procedure and the Local Rules of this court, this appeal is dismissed.
Pursuant to Loc.R. 7(F), this court may dismiss a party who fails to file a brief in compliance with Loc.R. 7 and App.R. 16. In Ivery v. Ivery (Jan. 12, 2000), Summit App. No. 19410, unreported, this court noted that we "may summarily reject an appeal where the appellant fails to properly brief and argue his assignments of error in the manner required by the Appellate Rules." Id., quoting Advertising Tapes, Inc. v. Misquitta (Apr. 15, 1998), Summit App. No. 18631, unreported.
While Appellants' brief sets forth an explicit summary of the facts of the case and denotes the areas of controversy that were argued in the trial court, their brief has failed to set forth any assignments of error, in contravention of App.R. 16(A)(3) and (7) and Loc.R. 7(A)(2). Accordingly, Defendant's appeal is dismissed pursuant to Loc.R. 7(F).
Appeal dismissed.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to Appellants.
Exceptions.
LYNN C. SLABY, FOR THE COURT
CARR, J., WHITMORE, J., CONCUR.